Citation Nr: 1114193	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  08-28 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an initial disability evaluation greater than 10 percent for eczema.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel












INTRODUCTION

The Veteran had active service from February 1985 to August 2005.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  In February 2010, the Board remanded the case for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's service-connected eczema does not involve 20 to 40 percent of the entire body, or 20 to 40 percent of the exposed areas affected; and it has not been treated with a systemic therapy such as a corticosteroid or an immunosuppressive drug at any time during the appeals period.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for eczema are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7806 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of her claim such that any notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that her claim for service connection was awarded with an effective date of September 1, 2005, the date following her separation from active duty, and an initial disability rating was assigned.  She was provided notice how to appeal that decision, and she did so.  She was provided a statement of the case that advised her the applicable law and criteria required for a higher rating and she demonstrated her actual knowledge of what was required to substantiate a higher rating in her argument included on her Substantive Appeal.  

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate her claim, and as such, that she had a meaningful opportunity to participate in the adjudication of her claim such that the essential fairness of the adjudication was not affected.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and afforded the appellant an opportunity to present testimony before the Board, although she declined to do so.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

As the appeal regarding the evaluation of the service-connected eczema involves an original claim, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In the May 2006 rating decision on appeal, the RO granted service connection for eczema and assigned a 10 percent disability rating from September 1, 2005, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806.  The Veteran contends that she is entitled to a rating higher than 10 percent.

On VA examination in November 2005, the Veteran reported that she used Lidex once per day for treatment of eczema on both hands.  In a May 2006 addendum report, the examiner described two patches of eczema on the dorsum of each hand with the largest covering two by three centimeters.  He stated that the eczema covered "about 16 % of both dorsums of both hands or about 5% of both hands."

A December 2006 treatment record noted the Veteran had treated her eczema of both hands with Lidex cream.

On VA examination in May 2010, the examiner noted the Veteran used only a petroleum based lotion once per day for her eczema.  "No oral steroids or immunosuppressive agents used."  The Veteran described her eczema as unsightly, and stated that she wore long sleeves to hide it.  On examination, the dorsal aspect of the right hand contained a seven by eight centimeter flat hyperpigmented patch that was scaly, dry, and nontender; there was no bleeding or excoriation present.  On the upper right arm there were a few tiny 0.5 by 0.5 centimeter hyperpigmented flat patches that the examiner characterized as minimally noticeable.  The left arm/hand examination showed no rash.  The examiner diagnosed eczema of the dorsal aspect of the right hand and slightly on the right forearm.  This involved a total and exposed body surface are of approximately 2.75 percent and was non-debilitating.

The RO evaluated the Veteran's dermatitis pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806.  Under this Code when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent but less than 20 percent, of exposed areas are affected, or when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period, a 10 percent rating was in order.  When there is evidence that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or when systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent rating is in order.  Disability may also be rated as disfigurement of the head, face or neck (DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 7805), depending upon predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

The Board acknowledges the Veteran's complaints related to her service-connected eczema.  The objective evidence, however, preponderates against finding that the disorder involves either 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas affected.  Additionally, the Veteran has not treated the condition with systemic therapy at any time during the appeals period.  Rather, it was previously treated with topical corticosteroid cream and most recently with a petroleum based lotion.  The Board finds no basis for evaluating the disorder under the rating criteria pertaining to scars, and the currently assigned rating adequately reflects the associated level of impairment.  Hence, entitlement to an evaluation greater than 10 percent at any time during the appeals period is denied.  


ORDER

An initial disability evaluation greater than 10 percent for eczema is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


